Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change October 28, 2009 3. News Release October 28, 2009 - Vancouver, Canada and Deerfield, Illinois, USA 4. Summary of Material Change Cardiome Pharma Corp. and its co-development partner Astellas Pharma US, Inc. (“Astellas”) announced today that patient enrolment has begun for the ACT 5 trial, a confirmatory Phase 3 clinical trial of KYNAPID™ (vernakalant hydrochloride) Injection, a drug product candidate under development for the rapid conversion of atrial fibrillation to sinus rhythm.The ACT 5 trial, previously announced in August 2009, is expected to be completed in the first half of 2011. 5. Full Description of Material Change
